Title: [Diary entry: 3 February 1786]
From: Washington, George
To: 

Friday 3d. Thermometer at  in the Morng.— at Noon and  at Night. The Snow that fell last Night did not cover the ground an Inch. The Wind was at So. West, and the day overhead was pleasant. Snow soon disappeared. After an early breakfast we left Mr. Scotts; and about noon I reached home; where I found an Eastern shore man delivering the Oats which Doctr. Stuart had engaged on my behalf of a Mr. George Savage of Northampton—viz. 800 Bushels. Soon after I arrived Miss Sally Ramsay, Miss Kitty Washington, Doctr. Craik Junr. & Mr. Porter came in and Dined, and stayed all Night. After Dinner Mr. Rumsey arrived and stayed the evening also.